  

UNITED STATES DISTRICT COURT Ny
SOUTHERN DISTRICT OF NEW YORK
--- ~ Xx i tg a eee ee
PHILIP CALDAROLA, WAYNE NORRIS, I RN
JAMES JAMESON, ELMER ORTIZ, eg ee Fa ol
AMAURY BONILLA, ERCREY GRANGIER, : te TR al 7-|
KEVIN WILLIAMS, BRANDON HOLMES, — :
ROLANDO CORONADO, PAUL
THOMPSON, and LAMONTE JOHNSON, ORDER
Plaintiffs, ‘

Vi
TE

i
$
i
[
5

 

!

13 CV 8196 (VB)
Vv.

PHILIP D. HEATH; NOEL F. MORRIS; and
CANDICE P. SUMPTER,

Defendants.
x

 

By Order dated December 28, 2020, the Court tentatively scheduled the trial in this case
for July 19, 2021, subject to the Court’s COVID-19 scheduling protocols which include a master
trial calendaring system. (Doc. #241).

In accordance with those scheduling protocols, the parties are advised that the tentative
trial date of July 19, 2021, is rescheduled to July 8, 2021. To be clear, jury selection and trial
are now scheduled to begin on July 8, 2021, at 9:30 a.m., absent further Court Order. This is a

firm date.

In addition, the final pre-trial conference which is currently scheduled for July 14, 2021 is
rescheduled to July 1, 2021, at 1:00 p.m. The final pretrial conference will conducted in-person
in a courtroom to be determined.

By June 2, 2021, counsel shall submit a joint letter confirming that the parties are
available and prepared to go to trial on the above schedule.

Dated: May 27, 2021
White Plains, NY

SO ORDERED:

Vw rr

Vincent L. Briccetti
United States District Judge

 
